WATKINS, Judge,
dissenting:
I dissent.
The Commonwealth proved that the defendant converted a 1975 Chevrolet Nova automobile to his own use via the unauthorized use of the credit card. I feel that this is sufficient to prove that he had the intent not to return the vehicle. A defendant who removes a vehicle from its proper owner and converts the automobile to his own use may or may not have the intent to return said vehicle. In the instant case there was no evidence which tended to show that the defendant had intent to return said vehicle to its proper owner. Since I feel that the defendant’s actions in using the credit card to obtain the vehicle was sufficient to convict him of the theft of said vehicle I cannot agree with the majority opinion.